In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-517 CV

____________________


IN RE TODD MITCHELL




Original Proceeding



MEMORANDUM OPINION 
 In a mandamus petition, Todd Mitchell sought relief from the trial court's order
granting the State's motion to strike Mitchell's expert witness.  After Mitchell filed his
petition, the parties proceeded to trial.  Mitchell did not respond to suggestion of mootness
raised by the real party in interest.  Mitchell filed notice of appeal from the judgment, and we
docketed Appeal No. 09-07-002 CV, In re Commitment of Todd Mitchell.  Under these
circumstances, appeal is an adequate remedy.  The petition for writ of mandamus is denied
without regard to the merits of the issues raised in the petition. 
	WRIT DENIED.
									PER CURIAM
Opinion Delivered January 18, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.